Exhibit 10.10

 

Execution Version

 

ADVISORY SERVICES AND TRANSACTION FEE TERMINATION AGREEMENT

 

This Advisory Services and Transaction Fee Termination Agreement (this
“Agreement”) is made as of this 7th day of August, 2013, by and among Athlon
Holdings LP, a Delaware Limited Partnership (the “Partnership”) (as assignee of
Athlon Energy LP, a Delaware limited partnership), Apollo Management VII, L.P.,
a Delaware limited partnership (“Management VII”) and Apollo Global Securities,
LLC, a Delaware limited liability company (“AGS”).

 

WHEREAS, the Partnership and Management VII previously entered into that certain
Services Agreement, dated as of August 23, 2010 (the “Services Agreement”),
pursuant to which Management VII agreed to make its expertise available to the
Partnership and its subsidiaries from time to time in rendering certain
consulting and investment advisory services related to the business and affairs
of the Partnership and its subsidiaries and affiliates and the review and
analysis of certain financial and other transactions (the “Advisory Services”);

 

WHEREAS, in consideration of the provision by Management VII of the Advisory
Services, and pursuant to Section 4 of the Services Agreement, the Partnership
agreed to pay to Management VII, within 30 days of the end of each calendar
quarter, a fee equal to the higher of (i) 1.00% of earnings before interest,
income taxes, depletion, depreciation, and amortization, and exploration expense
for the preceding quarter and (ii) $62,500 (the “Consulting Fee”) beginning on
the date of the Services Agreement and terminating on the tenth anniversary
thereof;

 

WHEREAS, the Partnership and AGS (as assignee of Management VII) previously
entered into that certain Transaction Fee Agreement, dated as of August 23, 2010
(the “Fee Agreement”), pursuant to which AGS agreed to make its expertise
available to the Partnership and its subsidiaries from time to time in rendering
certain consulting and investment advisory services related to the Partnership’s
(i) investment in an entity, (ii) merger, or (iii) acquisition of equity and/or
assets of an entity (the “Transactions”) in exchange for a fee equal to 2.00% of
the total equity invested by the Partnership pursuant to said Transactions (the
“Transaction Fee”);

 

WHEREAS, Athlon Energy Inc., a Delaware corporation and holder of a majority of
the limited partner interests of the Partnership, plans to commence an initial
public offering of its common stock (the “IPO”) and has filed a registration
statement on Form S-1;

 

WHEREAS, pursuant to Section 2 of the Services Agreement, the Services Agreement
may be terminated at such time as is mutually agreed upon by the Partnership and
Management VII; and

 

WHEREAS, pursuant to Section 4 of the Fee Agreement, the Fee Agreement may be
terminated at such time as is mutually agreed upon by the Partnership and AGS.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

--------------------------------------------------------------------------------


 

Section 1.              Termination of Advisory Services and Services Agreement.
Effective immediately upon consummation of the IPO (the “Closing”) and without
any further action by the Partnership or Management VII, each of the Partnership
and Management VII shall be released from any and all obligations and
liabilities (other than pursuant to Section 5 of the Services Agreement relating
to indemnification) with respect to provision of the Advisory Services and
payment of the Consulting Fee or any other fees pursuant to the Services
Agreement (other than (i) the Termination Fee (as defined below) and (ii) the
Deferred Amount (as defined below)), and the Services Agreement (other than
Section 5 thereof) shall have no further force or effect.

 

Section 2.              Payment of Termination Fee. In consideration of the
termination provided in Section 1 above, the Partnership shall pay to Management
VII, via wire transfer of immediately available funds payable immediately upon
the Closing, a lump-sum amount equal to the sum of (i) $2.5 million (the
“Termination Fee”) and (ii) the Deferred Amount. For the avoidance of doubt,
each of the Partnership and Management VII agrees that the payment of the
Termination Fee shall be deemed to be in full satisfaction of any and all
obligations by the Partnership to terminate the Services Agreement. “Deferred
Amount” means, as of the Closing, any unreimbursed expenses of Management VII
owing and payable pursuant to Section 4(d) of the Services Agreement.

 

Section 3.              Waiver of Consulting Fee.  In consideration of the
termination provided in Section 1 above and payment of the Termination Fee as
provided in Section 2 above, Management VII hereby waives payment of the
Consulting Fee for the quarter ended June 30, 2013.

 

Section 4.              Termination of Transaction Fee Agreement. Effective
immediately upon the Closing and without any further action by the Partnership
or AGS, each of the Partnership and AGS shall be released from any and all
obligations and liabilities with respect to the provision of services rendered
pursuant to a Transaction and payment of a Transaction Fee, and the Fee
Agreement shall have no further force or effect.

 

Section 5.              Miscellaneous.

 

(a)           Effect of Agreement. Upon the payment of the Termination Fee and
the Deferred Amount, the Services Agreement shall be terminated and of no
further force and effect and no party shall have any further rights or
obligations under the Services Agreement (other than Section 5 thereof). Upon
Closing, the Fee Agreement shall be terminated and of no further force and
effect and no party shall have any further rights or obligations under the Fee
Agreement.

 

(b)           Entire Agreement; Amendments. This Agreement contains the entire
understanding of the parties with respect to its subject matter and supersedes
any and all prior agreements, and neither it nor any part of it may in any way
be altered, amended, extended, waived, discharged or terminated except by a
written agreement signed by each of the parties hereto.

 

2

--------------------------------------------------------------------------------


 

(c)           Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the successors and assigns of each of the Partnership,
Management VII, and AGS.

 

(d)           Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York (without
giving effect to principles of conflicts of laws).

 

(e)           Headings. Section headings are used for convenience only and shall
in no way affect the construction of this Agreement.

 

(f)            Counterparts. This Agreement may be executed in counterparts, and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one agreement.

 

[remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Advisory Services
and Transaction Fee Termination Agreement as of the date first above written.

 

 

ATHLON HOLDINGS LP

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

APOLLO MANAGEMENT VII, L.P.

 

 

 

 

 

By:

AIF VII Management, LLC

 

 

Its general partner

 

 

 

 

 

 

 

By:

/s/ Laurie D. Medley

 

 

Name:

Laurie D. Medley

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

APOLLO GLOBAL SECURITIES, LLC

 

 

 

 

 

By:

/s/ Barry Cohen

 

 

Name:

Barry Cohen

 

 

Title:

President

 

[Signature page to Advisory Services and Transaction Fee Termination Agreement]

 

--------------------------------------------------------------------------------